Title: To Thomas Jefferson from Cornelius McDermott Roe, [on or before 14 July 1802]
From: Roe, Cornelius McDermott
To: Jefferson, Thomas


          
            To the President,of the United States,
            [on or before 14 July 1802]
          
          the Humble, Petition of Cornelius McDermott Roe, showeth That your Petitioner, is unable to work at his trade as he is afflicted with a sore Leg, those two years. past,—and the presant times, presses hard upon him, to suport his famely,—in one case in particular, Which is Depending, between him and the former Commissioners, of the City Washington, that your Petitioner, has a Consederable Ballance Due to him, for work Done at the Presidents. House, in the year 95, and allways hoping, to Receive it or sum part there of whin justice, would take the case into Consederation,—And as the whole of the affears of the City, comes under your care, and protection, and not Doubting in the Least that no king of oppresion to a poor-man, should be Done to your knowlidg,—your Petitioner is called upon by the superentendant, of the City, to pay for sum Bricks. he stands. Charged with un the Books, in his hands. which Acct, the Commissioners, have called for a settelment, in Agust 1800 and your Petitioner, gave his Acct, in Bare of that cleam at the same time, where-in is a Consederable Ballance Due, to your Petitioner,—the Commissioners, being two great a power for your Petitioner, to contend or forse them to pay him what was Due to him and his having, resolved if posible, to avoid Law-suts, your Petitioner carracter, is hear with enclosed, in this Petition, hoping you will take his case into consederation and order him, sum relife in the case, and your Petitioner, will for ever pray for your happiness
        